DETAILED ACTION
This office action is in response to the Request for Continued Examination filed January 19, 2022 in which claims 1-4, 6, 9, 10, 16, 20-22, 24-28, 30, 33, 34, 40, 44-46, and 48 are presented for examination, claims 5, 7, 8, 11-13, 17-19, 23, 29, 31, 32, 35-37, 41-43, 47, and 49-77 are withdrawn and claims 14, 15, 38, and 39 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.

Response to Arguments
Applicant’s First Argument:  Rejection of the claims under 35 USC 103 over USPN 4,428,081 Smith in view of USPN 7,793,608 Udouj, and in further view of US Pub No. 2014/0157496 Ginther et al. should be withdrawn because the tint and coloration used in the Ginther film roll is not a “visual indication” as defined in the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that Udouj rather than Ginther is relied upon for the teaching of adding at least one visual indication to a transparent film roll to allow a user to gauge when the roll of transparent film is running low (col. 2, lines 14-23 of Udouj).  Ginther on the other hand is relied upon to teach that when adding any kind of coating or surface treatment to a film roll that it is known in the art to configure such coating or surface treatment to be transparent.  Examiner further respectfully asserts that it would have been obvious to one of ordinary skill in the art that configuring a coating or surface treatment disposed on a transparent film roll intended to be disposed over a user’s field of vision to be transparent would be beneficial because it would not obscure the vision of the user.  

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 over Smith in view of Udouj and Ginther should be withdrawn because Ginther provides no motivation to combine its teachings with those of Udouj and Examiner does not point to or assert any motivation to combine set forth in either Udouj or Ginther.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner acknowledges Applicant’s assertion that neither Udouj nor Ginther explicitly teach that there is any problem being considered regarding to visibility to a visible indication, Examiner respectfully notes that it is proper to take into account not only specific teachings of a reference, but also the inferences which one skilled in the art would reasonably draw therefrom (see MPEP 2144.01).  In the instant case, Udouj teaches adding a visual indication to a transparent film roll and Ginther teaches that when adding coatings or other surface treatments to a transparent film roll that such coatings or other surface treatments may themselves be transparent.  While Ginther does not expressly teach the specific motivation of Applicant’s disclosure for making these coatings or surface treatments transparent, Examiner respectfully maintains that one of ordinary skill in the art would have recognized that adding a transparent coating or surface treatment to a transparent film roll meant to be disposed over a user’s field of vision would be advantageous over an opaque coating or surface treatment because unlike an opaque coating or surface treatment, a transparent coating or surface treatment would not obscure the vision of the user.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 over Smith in view of Udouj and Ginther should be withdrawn because Ginther teaches away from the invention because the present invention allows a user to save film for strategic purposes at the end of a race while Ginther is based on the teaching that a user should actively pull the film advance system repeatedly to achieve the desired results.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  For similar reasoning to that relied upon in responding to Applicant’s First Argument (see above), Examiner respectfully asserts that Ginther’s teachings regarding repeatedly advancing the film roll are not relevant because Ginther is not relied upon for teachings regarding a visual indication that a transparent film roll is running low.  Udouj is relied upon for the teaching of adding at least one visual indication to a transparent film roll to allow a user to gauge when the roll of transparent film is running low.  Ginther is merely relied upon to teach that when adding any kind of coating or surface treatment to a transparent film roll that it is known in the art to configure such coating or surface treatment to be transparent.  The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 10, 16, 20, 21, 24-28, 30, 33, 34, 40, 44, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,428,081 Smith in view of USPN 7,793,608 Udouj and in further view of US Pub No. 2014/0157496 Ginther et al.
Regarding claim 1, Smith discloses a film roll (18) for use in a film advance system for goggles used for eye protection (see all Figs.; Abstract), the film roll comprising:
a transparent film (20) being wound and having a trailing end, a leading end, a height extending in a vertical direction, and a total film length extending in a longitudinal direction from the trailing end to the leading end, whereby in use the transparent film is arrangeable to extend across a lens of the goggles (see all Figs.; col. 2, lines 33-60);
wherein the transparent film has three planar parts, being:
a main part which extends longitudinally over the total film length and vertically over a lower 50% of the height (see especially Fig. 1; the main part comprises the bottom 50% of film 20 along the entire length of film 20);
an upper leading part which extends longitudinally from the leading end to a center of the total film length, and vertically over an upper 50% of the height (see especially Fig. 1; the upper leading part comprises the upper 50% of the first half of film 20 on film roll 18);
an upper trailing part which extends longitudinally from the center of the total film length to the trailing end, and vertically over an upper 50% of the height (see especially Fig. 1; the upper trailing part comprises the upper 50% of the second half of film 20 on film roll 18);
wherein the main part has optically uniform characteristics at least in the longitudinal direction (see especially Fig. 1; col. 2, lines 33-60; film 20 is transparent across the main part).
Smith does not expressly disclose a film roll for use in a film advance system for goggles used for eye protection comprising a spindle wherein the upper trailing part has at least one visual indication that extends along an upper edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part.
However, Udouj teaches a film roll (100) for use in a film advance system comprising a spindle (200) and wherein a trailing part (300) has at least one visible indication (322) that extends along an edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part (see especially Fig. 1; col. 4, lines 3-62).
Smith and Udouj teach analogous inventions in the field of film rolls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the film roll of Smith to include the visual indication as taught by Udouj because Udouj teaches that this configuration is known in the art and beneficial for allowing the user to gauge when the film roll is running low (col. 2, lines 14-23).  It would further have been obvious to one of ordinary skill in the art that a film roll including a spindle would provide additional security from the film roll coming unraveled or otherwise distorted compared to a film roll without a spindle.
The modified invention of Smith (i.e. Smith in view of Udouj, as detailed above) teaches a film roll wherein the at least one visible indication extends along an edge of the transparent film.
The modified invention of Smith does not expressly teach that the at least one visible indication extends along an edge of the transparent film that is an upper edge.  However, there are only two options:  either the at least one visual indication extends along the upper edge or the lower edge. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the at least one visible indication extends along an edge of the transparent film that is an upper edge because there are a finite number of identified, predictable solutions (i.e. either the at least one visual indication extends along either the upper edge or the lower edge of the transparent film) (see MPEP 2143).  It would further have been obvious to one of ordinary skill the art that the at least one visual indication would be less likely to interfere with a user’s view of the ground in front of them if it disposed on the upper edge rather than the lower edge of the transparent film, which would be beneficial if the user was, for example, riding a dirt bike while wearing the goggles.  Examiner further respectfully notes that Applicant has not disclosed any criticality or unexpected results from the at least one visual indication being disposed along the upper edge of the film.
The modified invention of Smith is silent as to whether the at least one visual indication is transparent.
However, Ginther teaches a film roll similar to that of the modified invention of Smith comprising a transparent film including a transparent coating or surface treatment added to the transparent film (paras. 0413, 0416).
Smith, Udouj, and Ginther teach analogous inventions in the field of film rolls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one visual indication to be transparent because Ginther teaches that it is known in the art to add transparent coatings or surface treatments to transparent films disposed over goggle lenses (paras. 0413, 0416). It would further have been obvious to one of ordinary skill in the art that a visual indication (i.e. a coating or surface treatment) that is transparent, as opposed to a visual indication that was opaque, would not interfere with a user’s field of vision.

Regarding claim 2, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 50% of the total film length (col. 2, lines 42-54 and col. 3, lines 57-63 of Udouj).

Regarding claim 3, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication has a total length that is less than 20% of the total film length (col. 3, lines 57-63 of Udouj).

Regarding claim 4, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication extends continuously along the upper edge (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 6, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication has a total visual indication length, and is a continuous line extending over the total visual indication length (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 9, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication is substantially uniform along a total length of the at least one visual indication (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 10, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication has a constant height along a total length of the at least one visual indication (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 16, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication is colored at least in part (col. 4, lines 56-62 of Udouj).

Regarding claim 20, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication is applied onto a surface of the transparent film (see paras. 0043, 0413 of Ginther which recite “a coating”).
Regarding claim 21, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the at least one visual indication extends to the upper edge (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 24, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film roll wherein the upper leading part has optically uniform characteristics at least in the longitudinal direction (see Fig. 1 of Udouj; col. 2, lines 14-58 and col. 3, lines 57-59 of Udouj; the upper leading part would be uniformly transparent).

Regarding claim 25, Smith discloses a film advance system for goggles used for eye protection (see all Figs.; Abstract), the film advance system comprising:  
a film roll (18) comprising:
	a transparent film (20) being wound and having a trailing end, a leading end, a height extending in a vertical direction, and a total film length extending in a longitudinal direction from the trailing end to the leading end, whereby in use the transparent film is arrangeable to extend across a lens of the goggles (see all Figs.; col. 2, lines 33-60);
	wherein the transparent film has three planar parts, being:
	a main part which extends longitudinally over the total film length and vertically over a lower 50% of the height (see especially Fig. 1; the main part comprises the bottom 50% of film 20 along the entire length of film 20);
	an upper leading part which extends longitudinally from the leading end to a center of the total film length, and vertically over an upper 50% of the height (see especially Fig. 1; the upper leading part comprises the upper 50% of the first half of film 20 on film roll 18);
	an upper trailing part which extends longitudinally from the center of the total film length to the trailing end, and vertically over an upper 50% of the height (see especially Fig. 1; the upper trailing part comprises the upper 50% of the second half of film 20 on film roll 18);
	wherein the main part has optically uniform characteristics at least in the longitudinal direction (see especially Fig. 1; col. 2, lines 33-60; film 20 is transparent across the main part);
a supply magazine (16) for the film roll (see Figs. 1-2; col. 1, line 53 – col. 2, line 11), 
a take-up magazine (22) (see Figs. 1-2; col. 1, line 53 – col. 2, line 11), and
an advance mechanism for advancing the transparent film of the film roll from the supply magazine to the take-up magazine (see Figs. 1-2; col. 1, line 53 – col. 2, line 11).
Smith does not expressly disclose a film advance system for goggles used for eye protection comprising a spindle wherein the upper trailing part has at least one visual indication that extends along an upper edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part.
However, Udouj teaches a film advance system comprising a spindle (200) and wherein a trailing part (300) has at least one visible indication (322) that extends along an edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part (see especially Fig. 1; col. 4, lines 3-62).
Smith and Udouj teach analogous inventions in the field of film rolls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the film roll of Smith to include the visual indication as taught by Udouj because Udouj teaches that this configuration is known in the art and beneficial for allowing the user to gauge when the film roll is running low (col. 2, lines 14-23).  It would further have been obvious to one of ordinary skill in the art that a film roll including a spindle would provide additional security from the film roll coming unraveled or otherwise distorted compared to a film roll without a spindle.
The modified invention of Smith (i.e. Smith in view of Udouj, as detailed above) teaches a film roll wherein the at least one visible indication extends along an edge of the transparent film.
The modified invention of Smith does not expressly disclose that the at least one visible indication extends along an edge of the transparent film that is an upper edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the at least one visible indication extends along an edge of the transparent film that is an upper edge because there are only two options to choose from, the upper edge and the lower edge.
The modified invention of Smith (i.e. Smith in view of Udouj, as detailed above) teaches a film roll wherein the at least one visible indication extends along an edge of the transparent film.
The modified invention of Smith does not expressly teach that the at least one visible indication extends along an edge of the transparent film that is an upper edge.  However, there are only two options:  either the at least one visual indication extends along the upper edge or the lower edge. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the at least one visible indication extends along an edge of the transparent film that is an upper edge because there are a finite number of identified, predictable solutions (i.e. either the at least one visual indication extends along either the upper edge or the lower edge of the transparent film) (see MPEP 2143).  It would further have been obvious to one of ordinary skill the art that the at least one visual indication would be less likely to interfere with a user’s view of the ground in front of them if it disposed on the upper edge rather than the lower edge of the transparent film, which would be beneficial if the user was, for example, riding a dirt bike while wearing the goggles.  Examiner further respectfully notes that Applicant has not disclosed any criticality or unexpected results from the at least one visual indication being disposed along the upper edge of the film.
The modified invention of Smith is silent as to whether the at least one visual indication is transparent.
However, Ginther teaches a film roll similar to that of the modified invention of Smith comprising a transparent film including a transparent coating or surface treatment added to the transparent film (paras. 0413, 0416).
Smith, Udouj, and Ginther teach analogous inventions in the field of film rolls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one visual indication to be transparent because Ginther teaches that it is known in the art to add transparent coatings or surface treatments to transparent films disposed over goggle lenses (paras. 0413, 0416). It would further have been obvious to one of ordinary skill in the art that a visual indication (i.e. a coating or surface treatment) that is transparent, as opposed to a visual indication that was opaque, would not interfere with a user’s field of vision.

Regarding claim 26, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication has a total length along the upper edge which is less than 50% of the total film length (col. 2, lines 42-54 and col. 3, lines 57-63 of Udouj).

Regarding claim 27, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication has a total length that is less than 20% of the total film length (col. 3, lines 57-63 of Udouj).

Regarding claim 28, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication extends continuously along the upper edge (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 30, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication comprises a continuous line extending over a total length of the at least one visual indication (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 33, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication is substantially uniform along a total length of the at least one visual indication (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 34, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication has a constant height along a total length of the at least one visual indication (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 40, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication is colored at least in part (col. 4, lines 56-62 of Udouj).

Regarding claim 44, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication is applied onto a surface of the transparent film (see paras. 0043, 0413 of Ginther which recite “a coating”).

Regarding claim 45, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the at least one visual indication extends to the upper edge (see Fig. 1 of Udouj; col. 4, lines 38-41 of Udouj).

Regarding claim 48, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system wherein the upper leading part has optically uniform characteristics at least in the longitudinal direction (see Fig. 1 of Udouj; col. 2, lines 14-58 and col. 3, lines 57-59 of Udouj; the upper leading part would be uniformly transparent).

Claims 22 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Udouj and Ginter (as applied to claims 1 and 21, above, regarding claim 22 and as applied to claims 25 and 45, above, regarding claim 46) and in further view of POS Supply Solutions Blog dated January 29, 2019, retrieved by Examiner on October 21, 2021 at https://www.possupply.com/end-of-roll-warning-stripe, a copy of which is provided with this office action (hereafter “POS Supply Solutions Blog”).
Regarding claim 22, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) teaches a film roll as recited in claims 1 and 21, above.
The modified invention of Smith is silent as to whether the at least one visual indication extends over the upper edge such that an edge part of the at least one visual indication is visible when the film roll is observed from a top side of the film roll.
However, POS Supply Solutions Blog teaches a roll of material with at least one visual indication that extends over the upper edge such that an edge part of the at least one visual indication is visible when the roll is observed from a top side of the roll (see page 3 of 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Smith so that the at least one visual indication extends over the upper edge such that an edge part of the at least one visual indication is visible when the roll is observed from a top side of the roll as taught by POS Supply Solutions Blog because POS Supply Solutions Blog teaches that this configuration is known in the art (see page 3 of 4).  It would further have been obvious to one of ordinary skill in the art that making the at least one visual indication visible from a top side of the film roll would let a user know roughly how much film remains on the roll once the at least one visual indication appears (i.e. when the user loads the film roll into the goggle, they can see from the upper edge that when the at least one visual indication is disposed across the goggle that there is, for example, roughly 5% of the total amount of film remaining on the roll).

Regarding claim 46, the modified invention of Smith (i.e. Smith in view of Udouj and Ginther, as detailed above) further teaches a film advance system as recited in claims 25 and 45, above.
The modified invention of Smith is silent as to whether the at least one visual indication extends over the upper edge such that an edge part of the at least one visual indication is visible when the film roll is observed from a top side of the film roll.
However, POS Supply Solutions Blog teaches a roll of material with at least one visual indication that extends over the upper edge such that an edge part of the at least one visual indication is visible when the roll is observed from a top side of the roll (see page 3 of 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Smith so that the at least one visual indication extends over the upper edge such that an edge part of the at least one visual indication is visible when the roll is observed from a top side of the roll as taught by POS Supply Solutions Blog because POS Supply Solutions Blog teaches that this configuration is known in the art (see page 3 of 4).  It would further have been obvious to one of ordinary skill in the art that making the at least one visual indication visible from a top side of the film roll would let a user know roughly how much film remains on the roll once the at least one visual indication appears (i.e. when the user loads the film roll into the goggle, they can see from the upper edge that when the at least one visual indication is disposed across the goggle that there is, for example, roughly 5% of the total amount of film remaining on the roll).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732